IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1514
                           Filed September 28, 2016


IN RE THE MARRIAGE OF JENNIFER LEE PICCIANO
AND MICHAEL CHRISTOPHER PICCIANO

Upon the Petition of
JENNIFER LEE PICCIANO, n/k/a JENNIFER LEE BRUNER,
      Petitioner-Appellant/Cross-Appellee,

And Concerning
MICHAEL CHRISTOPHER PICCIANO,
     Respondent-Appellee/Cross-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel,

Judge.



      A mother appeals and a father cross-appeals the custody, physical care,

visitation, and child support provisions of their dissolution decree. AFFIRMED

ON BOTH APPEALS.



      Eric D. Puryear and Eric S. Mail of Puryear Law, P.C., Davenport, for

appellant.

      Kristina K. Lyon of Gallagher, Millage & Gallagher, P.L.C., Bettendorf, for

appellee.



      Considered by Doyle, P.J., Tabor, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


MAHAN, Senior Judge.

       Michael Picciano and Jennifer Picciano were married in 2013 and had a

child later that year. The family lived in Florida together until November 2013,

when Jennifer obtained a restraining order against Michael and moved with the

child to her mother’s home in Iowa.           Jennifer subsequently dropped the

protection order, and the parties tried to reconcile while Jennifer and the child

remained in Iowa. Michael traveled—as his schedule allowed—to Iowa to visit.

Around August 2014, the parties acknowledged the marriage could not be saved.

In February 2015, Jennifer filed a petition to dissolve their marriage. After a trial,

the district court entered a decree dissolving the marriage. Jennifer appeals the

court’s decision to order joint custody and provide reasonable visitation to

Michael. Michael cross-appeals the district court’s calculation of child support

and decision to place physical care of the child with Jennifer.

       As to legal custody, Jennifer requests we order sole custody to her in light

of the parties’ “abusive relationship and inability to communicate.” Jennifer also

requests we order Michael’s visits with the child to take place in Iowa rather than

at Michael’s home in Florida. In contrast, Michael requests we order physical

care of the child with him, claiming Jennifer “will not foster [his] relationship” with

the child due to her “personal animosity” toward him. Michael also requests his

child support obligation be adjusted from $700 per month to $593.68 per month

in light of his “rental loss for the marital home” and “involuntary income

concession.” Both parties challenge the court’s ordering Michael to pay $750 of

Jennifer’s attorney fees, and both parties request appellate attorney fees.
                                         3


       Upon our de novo review of the record, along with a careful study of the

briefs and the district court’s ruling, we conclude the findings of fact and

credibility determinations in the district court’s twenty-plus page ruling thoroughly

and correctly address each issue raised by the parties. We further conclude the

district court did not abuse its discretion in ordering Michael to pay $750 of

Jennifer’s attorney fees. Giving deference to the court’s credibility findings as

well as paramount consideration to the best interests of the child, and having

determined the district court correctly applied the governing legal and equitable

principles, we approve the reasons and conclusions of the district court’s opinion.

A full opinion of this court would not augment or clarify existing case law.

Accordingly, we affirm by memorandum opinion pursuant to Iowa Court Rule

21.26(1)(d) and (e). We decline to award appellate attorney fees in this case.

       AFFIRMED ON BOTH APPEALS.